UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended March 31, 2015 [] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-147193 FluoroPharma Medical, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8325616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8 Hillside Avenue, Suite 108 Montclair, NJ (Address of principal executive offices) (Zip Code) (973) 744-1565 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As ofMay 14, 2015, there were 29,427,778 shares of $0.001 par value common stock issued and outstanding. FORM 10-Q FluoroPharma Medical, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Notes to the Unaudited Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II- OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 -i- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Investment in trading securities - Prepaid expenses & other Total Current Assets Property and equipment, net Intangible assets, net Total Assets $ $ ` LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Convertible notes payable - short term (see Note 4) $ $ Accounts payable Derivative warrant liability Accrued expenses and other Total Current Liabilities Commitments & Contingencies Stockholders’ Deficit: Preferred stock Series A; $0.001 par value, 3,500,000 shares designated874,176 and 949,477 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively (preference in liquidation of $743,677 at March 31, 2015) Preferred stock Series B; $0.001 par value, 12,000,000 shares designated 5,694,571 shares issued and outstanding at March 31, 2015 and December 31, 2014 (preference in liquidation of $5,267,810 at March 31, 2015) Common stock - Class A - $0.001 par value, 100,000,000 shares authorized, 29,234,928 and 29,197,497 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively. Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements -1- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (Unaudited) (Unaudited) Operating Expenses: General and administrative $ $ Research and development Total Operating Expenses Loss from Operations ) ) Other Income (Expense): Interest income - Loss on sale of trading securities ) ) Change in unrealized gain (loss) on trading securities Gain (loss) on revaluation and modification ofderivative warrant liability ) Interest and other expense ) ) Total Other Income (Expense), net ) Loss Before Provision for Income Taxes ) ) Provision for Income Taxes - - Net Loss $ ) $ ) Preferred Stock Dividends ) ) Net Loss Attributable to Common Stockholders $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Weighted Average Shares Used in per Share Calculation - Basic and Diluted: The accompanying notes are an integral part of these consolidated financial statements -2- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization Amortization of issuance costs - Share-based compensation related to stock options Net loss on sale of trading securities Change in unrealized gain (loss) on trading securities ) ) (Gain) loss on revaluation and modification of derivative warrant liability ) (Increase) decrease in: Prepaid expenses & other ) Increase (decrease) in: Accounts payable Accrued expenses and other ) Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of investments Cash paid for purchase of property and equipment - ) Net Cash Provided by Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible notes payable – short term - Notes payabe issuance costs ) - Repayment of notes payable ) - Proceeds from sale of common stock, net - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ - Supplemental Cash Flow Disclosures: Interest expense paid in cash $
